Exhibit 10.2

 

 

OMNIBUS AGREEMENT

among

NUDEVCO PARTNERS, LLC,

NUDEVCO PARTNERS HOLDINGS, LLC,

NUDEVCO MIDSTREAM DEVELOPMENT, LLC,

MARLIN MIDSTREAM PARTNERS, LP,

and

MARLIN MIDSTREAM GP, LLC

 

 



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing Date
(as defined herein) among NuDevco Partners, LLC, a Texas limited liability
company (“NuDevco”), NuDevco Partners Holdings, LLC, a Texas limited liability
company (“NuDevco Holdings”), NuDevco Midstream Development, LLC, a Texas
limited liability company (“NuDevco Midstream Development”), Marlin Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), and Marlin
Midstream GP, LLC, a Delaware limited liability company (the “General Partner”).
The above-named entities are sometimes referred to in this Agreement (as defined
herein) each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for the centralized corporate services to
be performed by the General Partner and its Affiliates (as defined herein) for
and on behalf of the Partnership Group (as defined herein).

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“AES” is defined in Section 4.2(c).

“Affiliate” is defined in the Partnership Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Assets” means all processing plants, gathering pipelines, transportation
pipelines, transloading equipment and facilities, storage tanks, offices and
related equipment, facilities, real estate and other assets, or portions
thereof, conveyed, contributed or otherwise transferred or intended to be
conveyed, contributed or otherwise transferred pursuant to the Contribution
Agreement to any member of the Partnership Group, or owned by, leased by or
necessary for the operation of the business, properties or assets of any member
of the Partnership Group, prior to or as of the Closing Date.



--------------------------------------------------------------------------------

“Closing Date” means July 31, 2013, the date of the closing of the initial
public offering of common units representing limited partner interests in the
Partnership.

“Common Unit” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, Marlin IDR Holdings, LLC, a Delaware limited liability company,
Marlin Midstream, LLC, a Texas limited liability company, Marlin Logistics, LLC,
a Texas limited liability company, Spark Energy Ventures, LLC, a Texas limited
liability company, W. Keith Maxwell III, NuDevco, NuDevco Holdings and NuDevco
Midstream Development, together with the additional conveyance documents and
instruments contemplated or referenced thereunder, as such may be amended,
supplemented or restated from time to time.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Environmental Cap” is defined in Section 2.6(a).

“Environmental Deductible” is defined in Section 2.6(a).

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, and
other environmental conservation and protection laws and the regulations
promulgated pursuant thereto, and any state or local counterparts, each as
amended from time to time, and (b) the generation, manufacture, processing,
distribution, use, treatment, storage, transport, or handling of any Hazardous
Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Executive Management Fee” is defined in Section 3.2(a).

 

2



--------------------------------------------------------------------------------

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid or any combination thereof, that is designated, defined or classified
as a hazardous waste, solid waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or terms of similar meaning, or that is otherwise
regulated under any Environmental Law, including, without limitation, any
hazardous substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, radioactive materials, and polychlorinated
biphenyls, and (b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel, and other refined petroleum hydrocarbons,
solely to the extent regulated under applicable Environmental Laws.

“Identification Deadline” means the earlier of (a) July 31, 2016, and (b) the
occurrence of a Partnership Change of Control.

“Indemnified Party” means the Partnership Group or the NuDevco Entities, as the
case may be, in its capacity as the party entitled to indemnification in
accordance with Article II.

“Indemnifying Party” means either the Partnership Group or NuDevco Midstream
Development, as the case may be, in its capacity as the party from whom
indemnification may be sought in accordance with Article II.

“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes, ordinances issued by any Governmental Authority, including
judicial or administrative orders, consents, decrees, and judgments, published
directives, guidelines, governmental authorizations, requirements or other
governmental restrictions which have the force of law, and determinations by, or
interpretations of any of the foregoing by any Governmental Authority having
jurisdiction over the matter in question and binding on a given Person, whether
in effect as of the date hereof or thereafter and, in each case, as amended.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“NuDevco Entities” means NuDevco and any Person controlled, directly or
indirectly, by NuDevco other than the General Partner or a member of the
Partnership Group; and “NuDevco Entity” means any of the NuDevco Entities in
their individual capacity.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Marlin Midstream Partners, LP, dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement.

“Partnership Change of Control” means NuDevco ceases to directly or indirectly
control the general partner of the Partnership.

 

3



--------------------------------------------------------------------------------

“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Interest” is defined in the Partnership Agreement.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Proposed Transaction” is defined in Section 4.2(a).

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are required by and in
accordance with applicable Law and are consistent with the higher of (a) the
standards generally followed by reputable companies primarily engaged in the
business of gas gathering and processing, crude oil transloading, and
transporting natural gas liquids in the United States and (b) the standards
applied or followed by NuDevco or its Affiliates in the performance of similar
business activities, or by the Partnership Group or its Affiliates in the
performance of similar business activities.

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-189645), as amended.

“Retained Assets” means all processing plants, gathering pipelines,
transportation pipelines, transloading equipment and facilities, storage tanks,
rail cars, tank trucks, offices and related equipment, facilities, real estate
and other assets, or portions thereof, owned by any of the NuDevco Entities that
were not directly or indirectly conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement or the other
documents referred to in the Contribution Agreement.

“ROFO Assets” means the assets listed on Schedule V to this Agreement.

“ROFO Notice” is defined in Section 4.2(a).

“ROFO Period” is defined in Section 4.1(a).

“ROFO Response” is defined in Section 4.2(a).

“ROFO Response Deadline” is defined in Section 4.2(a).

“Subsidiary” is defined in the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) Subject to Section 2.6, NuDevco shall indemnify, defend and hold harmless
the Partnership Group from and against any Losses suffered or incurred by the
Partnership Group, directly or indirectly, or as a result of any claim by a
third party, by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws;

(ii) any event, condition or matter associated with or arising from the
ownership or operation of the Assets (including, without limitation, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) that requires investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation
or other corrective action under Environmental Laws, including, without
limitation, (A) the cost and expense of any such activity, (B) the cost and
expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense of any environmental or toxic tort pre-trial,
trial, or appellate legal or litigation support work;

(iii) any environmental event, condition or matter or currently pending legal
action against NuDevco, a true and correct summary of which is described on
Schedule I attached hereto; and

(iv) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before or after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental event, condition or matter included under Section 2.1(a)(ii)
that is associated with the ownership or operation of the Assets, NuDevco will
be obligated to indemnify the Partnership Group only to the extent that such
environmental violation, event, condition or matter (x) was caused by the
consummation of the transactions contemplated by the Contribution Agreement or
commenced, occurred or existed on or before the Closing Date under
then-applicable Environmental Laws and (y) NuDevco is notified in writing of
such violation, event, condition or environmental matter prior to the
Identification Deadline (clauses (i) through (iv) collectively, “Covered
Environmental Losses”).

(b) The Partnership Group, jointly and severally, shall indemnify, defend and
hold harmless the NuDevco Entities from and against any Losses suffered or
incurred by the NuDevco Entities, directly or indirectly, or as a result of any
claim by a third party, by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws associated
with or arising from the ownership or operation of the Assets; and

 

5



--------------------------------------------------------------------------------

(ii) any event, condition or matter associated with or arising from the
ownership or operation of the Assets (including, but not limited to, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) that require investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation
or other corrective action under Environmental Laws, including, without
limitation, (A) the cost and expense of any such activity, (B) the cost or
expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work;

and, regardless of whether such violation under Section 2.1(b)(i) or such event,
condition or matter included under Section 2.1(b)(ii) occurred before or after
the Closing Date, in each case, to the extent that any of the foregoing are not
Covered Environmental Losses for which the Partnership Group is entitled to
indemnification from NuDevco under this Article II without giving effect to the
Environmental Deductible or the Environmental Cap.

2.2 Right of Way Indemnification. Subject to Section 2.6, NuDevco shall
indemnify, defend and hold harmless the Partnership Group from and against any
Losses suffered or incurred by the Partnership Group by reason of or arising out
of (a) the failure of the applicable Partnership Group Member to be the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests or other surface occupancy rights in and to the lands on which any of
the Assets conveyed or contributed to the applicable Partnership Group Member on
the Closing Date is located as of the Closing Date, and such failure renders the
Partnership Group liable to a third party or unable to use or operate the Assets
in substantially the same manner that the Assets were used and operated
immediately prior to the Closing Date as described in the Registration
Statement; (b) the failure of the applicable Partnership Group Member to have
the consents, licenses and permits necessary to allow (1) any pipeline included
in the Assets to cross the roads, waterways, railroads and other areas upon
which any such pipeline is located as of the Closing Date, or (2) the Transfer
of any of the Assets to the Partnership Group, in each case, where such failure
renders the Partnership Group liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated immediately prior to the Closing Date as described in the
Registration Statement; and (c) the cost of curing any condition set forth in
clause (a) or (b) of this Section 2.2 that does not allow any Asset to be
operated in accordance with Prudent Industry Practice, in each case to the
extent that NuDevco is notified in writing of any of the foregoing prior to the
Identification Deadline.

2.3 Permit Indemnification. NuDevco shall indemnify, defend and hold harmless
the Partnership Group from and against any Losses suffered or incurred by the
Partnership Group as a result of the failure by NuDevco or NuDevco Midstream
Development to obtain permits or consents necessary for the conduct of
transloading operations at the Wildcat and Big Horn transloading facilities and
such failure renders the Partnership Group liable to a third party or unable to
use or operate the Assets located at the Wildcat and Big Horn transloading
facilities in substantially the same manner as described in the Registration
Statement.

 

6



--------------------------------------------------------------------------------

2.4 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Sections 2.1(a), 2.2, and 2.3, NuDevco shall indemnify, defend, and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group by reason of or arising out of:

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events and conditions associated with the ownership or
operation of the Assets and occurring before the Closing Date (other than
Covered Environmental Losses, which are provided for under Section 2.1, and
those Losses provided for under Section 2.2 and Section 2.3) to the extent that
NuDevco is notified in writing of any of the foregoing prior to the
Identification Deadline,

(ii) any currently pending legal actions against NuDevco set forth on Schedule
II attached hereto,

(iii) events and conditions associated with the Retained Assets and whether
occurring before or after the Closing Date,

(iv) all federal, state and local income tax liabilities attributable to the
ownership or operation of the Assets prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6 (or any similar provision of state or local
law), and any such income tax liabilities of NuDevco that may result from the
consummation of the formation transactions for the Partnership Group and the
General Partner occurring on or prior to the Closing Date,

(v) the failure of any Partnership Group Member to have on the Closing Date any
consent, license, permit or approval necessary to allow such Partnership Group
Member to own or operate the Assets in substantially the same manner described
in the Registration Statement, and

(vi) the transfer of any employees from Marlin Midstream LLC to NuDevco or its
Subsidiaries.

(b) In addition to and not in limitation of the indemnification provided under
Section 2.1(b) or the Partnership Agreement, the Partnership Group, jointly and
severally, shall indemnify, defend, and hold harmless the NuDevco Entities from
and against any Losses suffered or incurred by the NuDevco Entities by reason of
or arising out of events and conditions associated with the ownership or
operation of the Assets and occurring after the Closing Date (other than Covered
Environmental Losses which are provided for under Section 2.1), unless such
indemnification would not be permitted under the Partnership Agreement by reason
of one of the provisos contained in Section 7.7(a) of the Partnership Agreement.

 

7



--------------------------------------------------------------------------------

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed)
unless it includes a full release of the Indemnified Party from such claim or
any matter or any issues relating thereto, as the case may be.

(c) The Indemnified Party agrees to cooperate in good faith with the
Indemnifying Party, with respect to all aspects of the defense of and pursuit of
any counterclaims with respect to any claims covered by the indemnification
under this Article II, including, without limitation, the prompt furnishing to
the Indemnifying Party of any correspondence or other notice relating thereto
that the Indemnified Party may receive, permitting the name of the Indemnified
Party to be utilized in connection with such defense and counterclaims, the
making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and counterclaims, the making available to the
Indemnifying Party of any employees of the Indemnified Party and the granting to
the Indemnifying Party of reasonable access rights to the properties and
facilities of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims or pursuit of any counterclaims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party reasonably informed as to the status of any such defense or counterclaim,
but the Indemnifying Party shall have the right to retain sole control over such
defense and counterclaim so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

 

8



--------------------------------------------------------------------------------

2.6 Limitations Regarding Indemnification.

(a) NuDevco shall not be obligated to indemnify, defend and hold harmless the
Partnership Group for a Covered Environmental Loss under Section 2.1(a)(ii)
until such time as the aggregate amount of all Covered Environmental Losses
exceeds $250,000 (the “Environmental Deductible”), at which time NuDevco shall
be obligated to indemnify the Partnership Group for the amount of Covered
Environmental Losses under Section 2.1(a)(ii) that are in excess of the
Environmental Deductible; provided, however, that in no event shall NuDevco be
obligated to indemnify the Partnership Group for any amount of Covered
Environmental Losses under Section 2.1(a)(ii) in excess of $7.0 million (the
“Environmental Cap”). NuDevco shall not be obligated to indemnify, defend and
hold harmless the Partnership Group for any individual Loss under Section 2.2
that is less than or equal to $25,000.00.

(b) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT.

ARTICLE III

Services

3.1 Provision of General and Administrative Services. NuDevco agrees to provide,
and agrees to cause its Affiliates to provide, on behalf of the General Partner
for the Partnership Group’s benefit, all of the centralized corporate services
that NuDevco and its Affiliates have traditionally provided in connection with
the Assets including, without limitation, the general and administrative
services listed on Schedule III to this Agreement.

3.2 Executive Management Fee.

(a) As consideration for the provision of executive management services by W.
Keith Maxwell III, Terry D. Jones and the employees of NuDevco listed on
Schedule IV to this Agreement, the Partnership Group shall pay to NuDevco an
annual fee (the “Executive Management Fee”) based on the percentage of average
working time devoted by such individuals to the business of the Partnership
Group (compared to such time plus the average working time spent by each such
employee on services to NuDevco or its other Affiliates); provided, however,
that the annual amount chargeable to W. Keith Maxwell III for his executive
management services to the business of the Partnership Group shall initially be
$1.00. The Parties agree that the Executive Management Fee shall initially be
$560,000, payable in equal monthly installments on or before the tenth business
day of each month, commencing in the first month following the Closing Date.

 

9



--------------------------------------------------------------------------------

(b) The Executive Management Fee shall be adjusted annually based on changes in
the percentage of average working time devoted by the individuals specified in
Section 3.2(a) (excluding W. Keith Maxwell III) to the business of the
Partnership Group (compared to such time plus the average working time spent by
each such employee on services to NuDevco or its other Affiliates). Any such
adjustment to the Executive Management Fee shall be approved by the Conflicts
Committee. Notwithstanding the foregoing, such adjustment to the Executive
Management Fee may include, with the approval of the Conflicts Committee,
working time devoted by W. Keith Maxwell III to the business of the Partnership
Group.

3.3 Reimbursement and Allocation. The Partnership Group shall reimburse NuDevco
for all other direct or allocated costs and expenses incurred by NuDevco and its
Affiliates on behalf of the Partnership Group including, but not limited to:

(a) salaries of employees of NuDevco or its Affiliates, to the extent, but only
to the extent, such employees perform services for the Partnership Group,
provided that for employees that do not devote all of their business time to the
Partnership Group, such expenses shall be based on the average working time
spent devoting services to the Partnership Group each month by each such
employee (compared to such time plus the average working time spent by each such
employee on services to NuDevco or its other Affiliates);

(b) the cost of employee benefits relating to employees of NuDevco or its
Affiliates, including 401(k), pension, bonuses and health insurance benefits
(whether through insurance policies provided by third-parties or
self-insurance), to the extent, but only to the extent, such employees perform
services for the Partnership Group, provided that for employees that do not
devote all of their business time to the Partnership Group, such expenses shall
be based on the average working time spent devoting services to the Partnership
Group each month by each such employee (compared to such time plus the average
working time spent by each such employee on services to NuDevco or its other
Affiliates);

(c) any expenses incurred or payments made by NuDevco or its Affiliates for
insurance coverage or deductibles paid by NuDevco or its Affiliates with respect
to the Assets or the business of the Partnership Group as well as any claims
received with respect to the Assets or the business of the Partnership Group;

(d) all expenses and expenditures incurred by NuDevco or its Affiliates as a
result of the Partnership becoming and continuing as a publicly traded entity,
including, but not limited to, costs associated with annual and quarterly
reports, independent auditor fees, partnership governance and compliance,
registrar and transfer agent fees, tax return and Schedule K-1 preparation and
distribution, legal fees and independent director compensation; and

(e) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by NuDevco
and its Affiliates to the Partnership Group pursuant to Section 3.1.

Such reimbursements shall be made by the Partnership Group on or before the
tenth business day of the month following the month such costs and expenses are
incurred, other than reimbursements solely related to bonuses for employees of
NuDevco Midstream Development,

 

10



--------------------------------------------------------------------------------

which shall be reimbursed (i) on or prior to the last business day of the month
that such bonuses are paid or (ii) with the approval of the Conflicts Committee,
as a monthly advance on or prior to the last business day of the month preceding
the month such bonus shall be paid. To the extent such advance payments exceed
the bonuses actually paid, such amounts shall be applied to the monthly expenses
payable by the Partnership Group to NuDevco Midstream Development for the month
following the month such bonuses are paid. For the avoidance of doubt, the costs
and expenses set forth in Section 3.3 shall be paid by the Partnership Group in
addition to, and not as a part of or included in, the Executive Management Fee.
As long as the General Partner is an Affiliate of NuDevco, the Partnership and
NuDevco may settle the Partnership Group’s financial obligations to NuDevco
through NuDevco’s normal inter-affiliate settlement processes.

ARTICLE IV

Right of First Offer

4.1 Right of First Offer to Purchase Certain Assets.

(a) NuDevco Midstream Development hereby grants to the Partnership Group a right
of first offer for a period of five years from the Closing Date (the “ROFO
Period”) on any ROFO Asset set forth on Schedule V to the extent that NuDevco
Midstream Development proposes to Transfer any ROFO Asset (other than to an
Affiliate who agrees in writing that such ROFO Asset remains subject to the
provisions of this Article IV and such Affiliate assumes the obligations under
this Article IV with respect to such ROFO Asset) or enters into any agreement
relating to such Transfer or proposed Transfer of any ROFO Asset during the ROFO
Period.

(b) The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
Partnership Group’s right of first offer is subject to the terms of all existing
agreements with respect to the ROFO Assets and shall be subject to and
conditioned on the obtaining of any and all necessary consents of security
holders, governmental authorities, lenders or other third parties; provided,
however, that NuDevco Midstream Development represents and warrants that, to its
knowledge after reasonable investigation, there are no terms in such existing
agreements that would materially impair the rights granted to the Partnership
Group pursuant to this Article IV with respect to any ROFO Asset.

4.2 Procedures.

(a) In the event NuDevco Midstream Development proposes to Transfer any
applicable ROFO Asset (other than to an Affiliate, in accordance with
Section 4.1(a)) during the ROFO Period (a “Proposed Transaction”), NuDevco
Midstream Development shall, prior to entering into any such Proposed
Transaction, first give notice in writing to the Partnership Group (the “ROFO
Notice”) of its intention to enter into such Proposed Transaction. The ROFO
Notice shall include: (i) a description of the ROFO Assets subject to the
Proposed Transaction, and (ii) any material terms, conditions and details as
would be necessary for a Partnership Group Member to make a responsive offer to
enter into the Proposed Transaction with NuDevco Midstream Development, which
terms, conditions and details shall at a minimum include any terms, condition or
details that NuDevco Midstream Development would propose to provide to
non-Affiliates in connection with the Proposed Transaction. If the Partnership
Group decides to purchase the ROFO Assets, the Partnership Group shall have
forty-five (45) days following receipt of the ROFO Notice (the “ROFO Response
Deadline”) to propose an offer to enter into the Proposed Transaction with
NuDevco Midstream Development (the “ROFO Response”). The ROFO Response shall set
forth the terms and conditions (including, without limitation, the

 

11



--------------------------------------------------------------------------------

purchase price the applicable Partnership Group Member proposes to pay for the
ROFO Asset and the other terms of the purchase including, if requested by a
NuDevco Entity, the terms on which the Partnership Group Member will provide
services to the NuDevco Entity to enable the NuDevco Entity to utilize the
applicable ROFO Asset) pursuant to which the Partnership Group would be willing
to enter into a binding agreement for the Proposed Transaction. If no ROFO
Response is delivered by the Partnership Group by the ROFO Response Deadline,
then the Partnership Group shall be deemed to have decided not to purchase the
applicable ROFO Assets, and the Partnership Group shall be deemed to have waived
its right of first offer with respect to such ROFO Asset, subject to
Section 4.2(d).

(b) If NuDevco Midstream Development rejects the ROFO Response or fails to
respond to such ROFO Response within forty-five (45) days of the receipt
thereof, such ROFO Response shall be deemed to have been rejected by NuDevco
Midstream Development, and NuDevco Midstream Development shall not be required
to enter into an agreement with the applicable Partnership Group Member
regarding the Proposed Transaction. If NuDevco Midstream Development accepts the
ROFO Response, it will confirm such acceptance in a written notice to the
applicable Partnership Group Member upon the terms set forth in the ROFO
Response, and, if applicable, the Partnership Group Member shall enter into an
agreement with the NuDevco Entity setting forth the terms on which the
Partnership Group Member will provide services to the NuDevco Entity to enable
the NuDevco Entity to utilize the ROFO Asset. Unless otherwise agreed between
NuDevco Midstream Development and the applicable Partnership Group Member, the
terms of the purchase and sale agreement will include the following:

(i) the Partnership Group Member will deliver the agreed purchase price (in
cash, Partnership Securities, an interest-bearing promissory note, or any
combination thereof);

(ii) NuDevco Midstream Development will represent that it has title to the ROFO
Assets that is sufficient to operate the ROFO Assets in accordance with their
intended and historical use, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the applicable
ROFO Asset, plus any other such matters as the Partnership Group Member may
approve. If the Partnership Group Member desires to obtain any title insurance
with respect to the ROFO Asset, the full cost and expense of obtaining the same
(including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership Group Member;

(iii) NuDevco Midstream Development will grant to the Partnership Group Member
the right, exercisable at the Partnership Group Member’s risk and expense prior
to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of NuDevco Midstream Development;

(iv) the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by NuDevco Midstream Development of the ROFO
Response pursuant to Section 4.2(a);

 

12



--------------------------------------------------------------------------------

(v) NuDevco Midstream Development and the applicable Partnership Group Member
shall use commercially reasonable efforts to do or cause to be done all things
that may be reasonably necessary or advisable to effectuate the consummation of
any transactions contemplated by this Section 4.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

(vi) neither NuDevco Midstream Development nor the applicable Partnership Group
Member shall have any obligation to sell or buy the applicable ROFO Asset if any
of the consents referred to in Section 4.1(b) has not been obtained.

(c) If any of the ROFO Assets listed as items (1) through (4) on Schedule V
hereto are not subject to a service agreement with Associated Energy Services,
LP, an indirect wholly owned subsidiary of NuDevco (“AES”), or a third party at
the time the ROFO Response is submitted by the Partnership Group, NuDevco shall
cause AES to negotiate in good faith a service agreement with the Partnership
Group with respect to such ROFO Asset.

(d) If the Partnership Group has not timely delivered a ROFO Response as
specified above with respect to a Proposed Transaction that is subject to a ROFO
Notice, or if NuDevco Midstream Development has rejected or is deemed to have
rejected a ROFO Response, NuDevco Midstream Development shall be free to enter
into a Proposed Transaction with any third party (i) on terms and conditions
(excluding those relating to price) that are not more favorable in the aggregate
to such third party than those proposed in respect of the Partnership Group in
the ROFO Response and (ii) at a price equal to no less than 100% of the price
offered by the applicable Partnership Group Member in the ROFO Response to
NuDevco Midstream Development; provided, if such Proposed Transaction with a
third party shall not have been consummated within the later of (A) 180 days
after the ROFO Response Deadline, and (B) 10 days after the satisfaction of all
consent, governmental approval or filing requirements, if any, then the ROFO
Notice shall be deemed to have lapsed, and NuDevco Midstream Development shall
not Transfer any of the assets described in the ROFO Notice without complying
again with the provisions of this Article IV if and to the extent applicable.

(e) If requested by the Partnership Group, NuDevco Midstream Development shall
use commercially reasonable efforts to obtain any financial statements with
respect to any ROFO Assets Transferred pursuant to this Article IV to the extent
required under Regulation S-X promulgated by the Securities and Exchange
Commission or any successor statute.

ARTICLE V

Miscellaneous

5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.

5.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s

 

13



--------------------------------------------------------------------------------

normal business hours or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below such Party’s signature to this Agreement or
at such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 5.2.

If to the NuDevco Entities:

NuDevco Partners, LLC

2105 CityWest Boulevard Suite 100

Houston, Texas 77042

Attn: Executive Vice President and General Counsel

Facsimile: 281.833.4815

If to the Partnership Group:

Marlin Midstream Partners, LP

c/o Marlin Midstream GP, LLC, its General Partner

2105 CityWest Boulevard Suite 100

Houston, Texas 77042

Attn: Executive Vice President and General Counsel

Facsimile: 281.833.4815

5.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

5.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated by (a) the written agreement of
all of the Parties or (b) NuDevco or the Partnership upon a Partnership Change
of Control by written notice given to the other Parties to this Agreement. For
the avoidance of doubt, the Parties’ indemnification obligations under
Article II shall, to the fullest extent permitted by law, survive the
termination of this Agreement in accordance with their respective terms.

5.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

5.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that either party hereto may make a collateral
assignment of this Agreement solely to secure working capital financing for such
party.

5.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

14



--------------------------------------------------------------------------------

5.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

5.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

5.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

NUDEVCO PARTNERS, LLC By:  

/s/ W. Keith Maxwell III

Name:  

W. Keith Maxwell III

Title:  

Chief Executive Officer

NUDEVCO PARTNERS HOLDINGS, LLC

 

NUDEVCO MIDSTREAM DEVELOPMENT, LLC

By:  

/s/ W. Keith Maxwell III

Name:  

W. Keith Maxwell III

Title:  

Chief Executive Officer

[Signature page to Omnibus Agreement]



--------------------------------------------------------------------------------

MARLIN MIDSTREAM PARTNERS, LP By:   Marlin Midstream GP, LLC,   its general
partner By:  

/s/ W. Keith Maxwell III

Name:  

W. Keith Maxwell III

Title:  

Chief Executive Officer

MARLIN MIDSTREAM GP, LLC By:  

/s/ W. Keith Maxwell III

Name:  

W. Keith Maxwell II

Title:  

Chief Executive Officer

[Signature page to Omnibus Agreement]



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

None.



--------------------------------------------------------------------------------

Schedule II

Pending Litigation

On April 1, 2013, Holloman Operating, LLC (“Holloman”), filed suit against
Marlin Midstream Holdings, LLC and Marlin Midstream, LLC (collectively,
“Marlin”), alleging that URSFS Holdings, LLC and URS Field Services, LLC,
Marlin’s predecessors in interest, breached the Net Profits Interest Agreement,
dated as of November 29, 2005, by and between URSFS Holdings, LLC and Holloman
Operating Company, Holloman’s predecessor in interest.

On May 9, 2013, Midway Oilfield Constructors, Inc. (“Midway”) filed a Mineral
Lien Affidavit with the Panola County Clerk to secure a claim and related fees
in the aggregate amount of $1,432,012.31 arising from the provision of services
and supplies by Midway to Marlin G&P I, LLC.



--------------------------------------------------------------------------------

Schedule III

General and Administrative Services

 

(1) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(2) Information technology services (which does not include the cost of any new
hardware or software)

 

(3) In-House Legal services (does not include external counsel that is retained
to represent the Partnership)

 

(4) Health, safety and environmental services (does not include external
consultant costs incurred in connection with health, safety and environmental
services)

 

(5) Human resources services

 

(6) Insurance coverage under NuDevco’s or its Affiliates’ insurance policies
(the allocated costs of which shall be a direct expense of the Partnership)



--------------------------------------------------------------------------------

Schedule IV

Specified Employees

Todd Gibson



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

(1) Skid transloaders and ladder transloaders for transloading crude oil and
other liquid hydrocarbons

 

(2) Railcars for transporting crude oil and other liquid hydrocarbons

 

(3) Storage tanks for storing crude oil and other liquid hydrocarbons that are
connected to any of the Partnership Group’s transloading facilities

 

(4) Tanker trucks for transporting crude oil and other liquid hydrocarbons

 

(5) Natural Gas treating facilities

 

(6) Natural Gas processing facilities

 

(7) Natural Gas gathering facilities, to the extent that such facilities are
connected to treating or processing facilities owned and operated by the
Partnership Group